ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 3/4/2021 have been fully considered but are not persuasive.

Response to Arguments

Applicant argues that the Examiner Tabata in view of Igarashi does not teach wherein the feature amount correction unit obtains the corrected blood vessel depth feature amount by performing a correction in which a correction value obtained by multiplying the scattering characteristics feature amount by a certain coefficient is subtracted from the blood vessel depth feature amount, as recited in the claim (see Remarks on page 11). The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner states Tabata teaches this limitation on paragraph 171, paragraph 272, and paragraph 296. Furthermore, Igarashi also teaches limitation on paragraph 116. Specifically, Tabata teaches endoscope imaging that detects reflected and scattered light of illumination light radiated to an observation object and output an imaging signal. Tabata teaches that the white is necessary for the primary intermediate image signal and the different color ranges instead of the same color ranges. Tabata performs feature correction. However, the Examiner would like to point that the rejection is based on both Tabata and Igarashi, and that Igarashi also teaches performing correction on the image. Specifically, paragraph 116, Igarashi is performing the enhancement process by ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131. Last, the Examiner made a proper determination of obviousness under 35 U.S.C. §103, and also provided an appropriate supporting rationale in view of the decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner’s rational are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. Furthermore, the Examiner supported the rejection under 35 U.S.C. §103 via making the clear articulation of the reason(s) why the claimed invention would have been obvious by citing the specific areas in the prior art references. Further the Examiner, clearly stating the modification of the inventions, supported the rejection under 35 U.S.C. §103 by making the analysis explicit. Last, the Examiner did not make conclusory statements. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR
Last, when reviewing the case, the Examiner suggest to the Applicant to focus on the novelty resolution reduction processing via brightness channels.


/ONEAL R MISTRY/
Examiner, Art Unit 2665